        Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


   SECURITIES AND EXCHANGE COMMISSION,

                                                                     No. 19-cv-8621 (PGG)
                                  Plaintiff,
   v.                                                                AMENDED COMPLAINT

   TOM SIMEO,                                                        JURY TRIAL DEMANDED

                                  Defendant.




         Plaintiff, the Securities and Exchange Commission (the “SEC” or the “Commission”),

alleges as follows against Defendant Tom Simeo (“Simeo”):



                               SUMMARY OF ALLEGATIONS

         1.     Between November 2014 and May 2016, Simeo, the former Chief Executive

Officer (“CEO”), Director, Chairman, and Treasurer of public company Viking Energy Group,

Inc., f/k/a Viking Investments Group, Inc. (“Viking” or the “Company”), made materially

misleading disclosures in Viking’s periodic reports regarding Viking’s purported Chief Financial

Officer (“CFO”).

         2.     Viking’s public filings with the SEC repeatedly and falsely represented that an

individual named Guangfang “Cecile” Yang was Viking’s CFO. In addition, certain

certifications mandated by the Sarbanes-Oxley Act of 2002 (“SOX certifications”) that

accompanied Viking’s periodic reports, also filed with the Commission, falsely represented that

Yang had performed an assessment of Viking’s internal control structure and procedures for

financial reporting (“ICFR”), reviewed Viking’s annual and quarterly reports, and concluded that
        Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 2 of 12




those reports did not contain any untrue statement of a material fact or omit to state a material

fact.

         3.    Viking’s SEC filings on Forms 10-K and 10-K/A also repeatedly stated that the

“Company’s internal control over financial reporting is a process designed under the supervision

of the Company’s Chief Executive Officer and Chief Financial Officer to provide reasonable

assurance regarding the reliability of financial reporting and the preparation of the Company’s

financial statements for external purposes in accordance with U.S. generally accepted accounting

principles or GAAP.”

         4.    In reality, Yang did not perform any functions as Viking’s CFO, and the

Company effectively operated without a CFO during that period.

         5.    Simeo, as the sole point of contact between Yang and the Company, created the

false appearance that Yang served as CFO by repeatedly affixing Yang’s signature to Viking’s

periodic reports and SOX certifications. Simeo also signed each of the filings falsely identifying

Yang as Viking’s CFO, and signed SOX certifications of his own.

         6.    Aside from Yang’s purported signatures on Viking’s filings, there is no evidence

that Yang performed any activities as Viking’s CFO from at least November 2014 through

Yang’s resignation in July 2016. Indeed, other than a single email to Simeo from someone

purporting to be “Cecile,” neither Viking nor Simeo has produced any documentary evidence

that anyone from Viking, or its auditors, had ever communicated with Yang.

         7.    During the relevant period, the Company raised approximately $2 million from

investors through private placements.

         8.    Simeo’s materially false statements, omissions, and deceptive acts violated

Sections 17(a)(1) and 17(a)(3) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§



                                                 2
      Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 3 of 12




77q(a)(1) and 77q(a)(3)], and Section 10(b) of the Securities Exchange Act of 1934 (“Exchange

Act”), and Rule 10b-5 thereunder [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5], and unless

enjoined, Simeo will continue to violate these securities laws. Thus, based upon these violations,

the Commission seeks a permanent injunction, an officer and director bar, a penny stock bar, and

a civil monetary penalty.



                                 JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to Sections 20(d)(1) and

22(a) of the Securities Act [15 U.S.C. §§ 77t(d)(1) and 77v(a)], and Sections 21(d), 21(e), and 27

of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa].

       10.     Venue is proper pursuant to Section 22(a) of the Securities Act [15 U.S.C. §

77v(a)] and Section 27 of the Exchange Act [15 U.S.C. § 78aa]. Simeo resides in the Southern

District of New York, and a substantial portion of the conduct alleged herein occurred within the

Southern District of New York.

       11.     Simeo, directly or indirectly, made use of the means and instrumentalities of

interstate commerce, of the mails, or of the facilities of a national securities exchange, in

connection with the acts, practices, and courses of business alleged herein, certain of which

occurred within the Southern District of New York.



                                          DEFENDANT

       12.     Tom Simeo, age 68, resides in New York, New York. According to Viking’s

public filings, Simeo served as CEO, Treasurer, Director, and Chairman of the Board of Viking

from August 15, 2008 until December 12, 2014, when Simeo resigned as Viking’s CEO and was



                                                  3
      Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 4 of 12




appointed as Viking’s Executive Chairman. Simeo also served as Viking’s interim CFO from

July 5, 2016 until May 16, 2017. In May 2017, Simeo resigned from the Company.



                           RELEVANT ENTITIES AND PERSONS

       13.     Viking Energy Group, Inc. is a publicly traded company incorporated in

Nevada, with its sole office located in Houston, Texas. The Company was named Viking

Investments Group, Inc. from June 13, 2012 until March 17, 2017, when it changed its name to

Viking Energy Group, Inc. From November 2014 through May 2016, Viking’s office was

located in New York, New York. Viking’s common stock is quoted on OTC Markets Group’s

OTCQB under the symbol “VKIN.” According to its 2018 annual report on Form 10-K,

Viking’s business plan “is to engage in the acquisition, exploration, development and production

of oil and natural gas properties.”

       14.     Guangfang “Cecile” Yang, age unknown, may reside in Shanghai, China.

Viking’s filings made with the Commission disclosed that Yang was Viking’s CFO and a

member of its Board of Directors from February 7, 2013 until her resignation on July 5, 2016.



                                            FACTS

I.     Simeo Hires Yang in February 2013 and Obtains Yang’s Standing Resignation
       Letter and a Power of Attorney to Sign Filings on Her Behalf

       15.     Simeo first became involved with Viking’s predecessor company, Sparta

Ventures Corp., when, in 2008 after several name changes, the Company was merged into an

entity controlled by Simeo. Prior to 2014, Viking, under Simeo’s leadership, unsuccessfully

tried to develop start-up companies in China. In 2014, the Company’s current CEO joined

Viking to convert the Company into an oil and gas business.

                                               4
      Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 5 of 12




        16.     Simeo’s former wife introduced him to Yang in Shanghai, China in 2013, when

Simeo was operating Viking as an incubator for Chinese companies. Simeo hired Yang as CFO

shortly after this introduction.

        17.     At the time that Yang was appointed as Viking’s CFO and a member of its board,

Yang signed and provided to Simeo a “standing resignation letter” addressed to “the directors

and officers of Viking Investments Group, Inc.” in which she “irrevocably” agreed to resign as

CFO and director “[u]pon notification that the Company accepted [her] resignation.” The

Company never disclosed in its filings that Yang had been retained subject to a standing

resignation letter.

        18.     One day after her appointment as Viking’s CFO, Yang also executed a power of

attorney in favor of Simeo, authorizing Simeo to affix Yang’s signature to any and all documents

– including filings with the SEC – that Yang was required to review and sign as Viking’s CFO

and board member. The Company never disclosed in its filings that Yang had executed a power

of attorney in favor of Simeo.



II.     Viking Identifies Yang as its CFO and BOD Member from February 2013 through
        July 2016

        19.     Beginning with a current report on Form 8-K, filed with the Commission on

February 13, 2013, Viking, through Simeo, disclosed that Yang was its CFO and a member of its

Board of Directors. In total, the Company identified Yang as its CFO in twenty annual and

quarterly reports filed with the Commission during her purported tenure at the Company, which

ended with the announcement of her resignation on July 5, 2016.

        20.     Simeo signed, either as Viking’s CEO or as Viking’s Executive Chairman, each

of the filings disclosing Yang as CFO, as well as SOX certifications accompanying those filings.

                                                5
       Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 6 of 12




        21.    “SOX certification” refers to the requirement, pursuant to Exchange Act Rule

13a-14 [17 C.F.R. § 240.13a-14] and Sarbanes-Oxley Act Sections 302 and 906 [15 U.S.C. §

7241 and 18 U.S.C. § 1350], that a principal financial officer certify that a public company’s

annual or quarterly report filed with the Commission does not contain any untrue material

statements or omissions, that any fraud involving management with a significant role in internal

controls has been reported, and that all significant deficiencies and material weaknesses in a

company’s ICFR have been disclosed to that company’s auditors and audit committee. These

provisions highlight the principal financial officer’s key role in a company.

        22.    Pursuant to Rule 13a-14(c), “[a] person required to provide a certification” subject

to this rule, “may not have the certification signed on his or her behalf pursuant to a power of

attorney or other form of confirming authority.”



III.    Viking’s SEC Filings Misrepresent Yang’s Education

        23.    Simeo provided Yang’s unverified resume to Viking’s outside counsel to use in

drafting Yang’s senior management biography that was included in Viking’s public filings on

Forms 10-K and 10-K/A identified in the chart at Paragraph 34 below. The biography includes

representations that Yang received a business degree from an international business school.

        24.    These representations were false or inaccurate. Yang did not receive a degree

from the international business school identified in the Company’s filings. Viking, through

Simeo, falsely gave the impression to the public that it had a financial professional with a

business degree involved in its operations and financial reporting as its CFO.




                                                   6
      Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 7 of 12




IV.    Yang did not Act as CFO From at Least November 2014 through May 2016

       25.     From at least the period of November 2014 to May 2016, Yang performed no

substantive work as CFO for Viking. Company records contain no communications between

anyone at Viking and Yang from November 2014 through May 2016, let alone any

communications relating to Viking’s public filings during that period. Viking’s current CEO,

who joined the Company in 2014, has stated that he never met or communicated with Yang. An

accounting consultant for the Company, and the Company’s outside auditors, have also stated

that they never met or communicated with Yang.

       26.     Very few Company documents make any mention of Yang, and these documents

imply that Yang played no role at the Company. For example, in one email, dated April 28,

2017, an accounting consultant to Viking referred to certain “balances” that the Company’s

books and records showed as being owed to “Cecille [sic]” and another individual, and wrote

“whoever they are” (emphasis added).

       27.     In another email, dated June 30, 2016 (a week before the Company announced

Yang’s resignation), Simeo wrote to Viking’s then-CEO, recommending that Simeo replace

Yang as acting CFO of the Company, and stated, as one reason for why Simeo should assume

the role of CFO, “I have previously been handling the filing’s [sic] for years.”

       28.      Simeo failed to produce to the Commission’s staff any written communications

with Yang concerning Viking’s filings between November 2014 and May 2016.

       29.     Simeo and the Company produced to the staff of the Commission only one

document – an email dated in 2013 – which purportedly reflected a communication from

someone named “Cecile”. The email stated that “Cecile” would send Simeo her written

signature to affix to a management representation letter to Viking’s auditor.



                                                 7
      Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 8 of 12




       30.     Simeo signed each of the eight annual and quarterly reports that Viking filed

between November 2014 and May 2016.

       31.     Yang’s electronic signature appears on each of the eight annual and quarterly

reports that Viking filed between November 2014 and May 2016.

       32.     Simeo’s and Yang’s electronic signatures also appear on the certifications made

pursuant to Section 302 of the Sarbanes-Oxley Act and Exchange Act Rule 13a-14 that were

attached to six company annual and quarterly reports from November 2014 through May 2016.

Simeo affixed or, in at least one instance, directed a consultant of the Company to affix, Yang’s

typed signature to those certifications without Yang’s written authorization.

       33.     Neither the Company nor Simeo produced any documents to the staff of the

Commission showing that Simeo or Yang had evaluated the effectiveness of disclosure controls

or internal controls over financial reporting.

       34.     The Company, through Simeo, falsely disclosed Yang as Viking’s CFO in the

following annual and quarterly reports:



             Filing                Filing Date          Filing        SOX Certification
                                                     Signatories         Signatories
 10-Q for the Quarterly Period                                         Simeo and Yang
                                   2014-11-14    Simeo and Yang
  Ended September 30, 2014
10-K for the Fiscal Year Ended                   Simeo and Yang         Simeo and Yang
     December 31, 2014             2015-04-03
 10-Q for the Quarterly Period                                          Simeo and Yang
                                   2015-05-20    Simeo and Yang
    Ended March 31, 2015
 10-Q for the Quarterly Period                                          Simeo and Yang
                                   2015-08-19    Simeo and Yang
     Ended June 30, 2015
 10-Q for the Quarterly Period                                          Simeo and Yang
                                   2015-11-20    Simeo and Yang
  Ended September 30, 2015
10-K for the Fiscal Year Ended                                       No SOX Certifications
                                   2016-04-14    Simeo and Yang
     December 31, 2015
  10-K/A for the Fiscal Year                                            Simeo and Yang
                                   2016-05-16    Simeo and Yang
  Ended December 31, 2015


                                                 8
        Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 9 of 12




               Filing               Filing Date          Filing        SOX Certification
                                                      Signatories         Signatories
     10-Q the Quarterly Period                                        No SOX Certifications
                                    2016-05-27    Simeo and Yang
      Ended March 31, 2016


         35.     Viking publically disclosed that Yang was no longer at the Company in a current

report on Form 8-K filed in July 2016.



V.       Viking Sold Securities During the Relevant Period

         36.     During the relevant period, the Company raised approximately $2 million from

investors. The Company sold promissory notes that also included common stock as part of the

transaction, and also sold convertible redeemable promissory notes that could be converted to

Viking common stock at the election of the note holder or redeemed by the Company. These

offerings and sales were made using stock purchase agreements, some of which were signed by

Simeo on Viking’s behalf. These stock purchase agreements included the representation that

Viking’s periodic reports filed with the Commission were materially accurate.

         37.     The Company’s new CEO, who assumed that role in late 2014, acknowledged

that the resignation of the CFO could create a “perception that there is a problem with the

company if [she] just resigned.” Viking and Simeo continued to disclose Yang as the

Company’s CFO until after the securities described in the above paragraph had been sold.



                                   FIRST CLAIM FOR RELIEF
                        (Sections 17(a)(1) and 17(a)(3) of the Securities Act)

         38.     The SEC realleges and incorporates by reference each and every allegation in

Paragraphs 1 through 37, inclusive, as if they were fully set forth herein.



                                                  9
     Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 10 of 12




       39.      As alleged herein, Simeo, directly or indirectly, singly or in concert with others,

in the offer and sale of securities, by the use of the means and instruments of transportation and

communication in interstate commerce and of the mails, knowingly or with reckless disregard for

the truth: employed devices, schemes, or artifices to defraud; and engaged in transactions,

practices, or courses of business which operated or would operate as a fraud or deceit upon

purchasers of securities.

       40.      By reason of the conduct described above, Simeo violated Sections 17(a)(1) and

17(a)(3) of the Securities Act [15 U.S.C. §§ 77q(a)(1) and 77q(a)(3)].



                               SECOND CLAIM FOR RELIEF
                      (Section 10(b) of the Exchange Act and Rule 10b-5)

       41.     The SEC realleges and incorporates by reference each and every allegation

contained in Paragraphs 1 through 37, inclusive, as if they were fully set forth herein.

       42.     As alleged herein, Simeo, directly or indirectly, singly or in concert, by the use of

the means or instrumentalities of interstate commerce, of the mails, or of the facilities of a

national securities exchange, in connection with the purchase or sale of securities, knowingly or

with reckless disregard for the truth: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material facts and omitted to state material facts necessary in order to

make statements made, in the light of the circumstances under which they were made, not

misleading; and (c) engaged in acts, practices, or courses of business which operated and operate

as a fraud or deceit upon purchasers of securities and upon other persons.

       43.     By reason of the conduct described above, Simeo violated Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].




                                                 10
     Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 11 of 12




                                    PRAYER FOR RELIEF

       WHEREFORE, the Securities and Exchange Commission respectfully requests that this

Court enter a Final Judgment:

                                                 I.

       Finding that Simeo violated the federal securities laws alleged in the Complaint.

                                                II.

       Permanently enjoining Simeo and all persons in active concert or participation with him,

from violating the federal securities laws alleged in this Complaint.

                                                III.

       Ordering Simeo to pay a civil monetary penalty pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §

78u(d)(3)].

                                                IV.

       Ordering that Simeo be barred from acting as an officer or director of any public

company pursuant to Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)], and Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)].

                                                V.

       Ordering that Simeo be barred from participating in any penny stock offering pursuant to

Section 20(g)(1) of the Securities Act [15 U.S.C. § 77t(g)(1)], and Section 21(d)(6)(A) of the

Exchange Act [15 U.S.C. § 78u(d)(6)(A)].

                                                VI.

       Granting such other and further relief as the Court may deem just and proper.




                                                11
     Case 1:19-cv-08621-JPC-RWL Document 32 Filed 08/18/20 Page 12 of 12




                                  JURY TRIAL DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the SEC hereby demands

trial by jury.



Dated: Washington, DC
       August 18, 2020
                                             By: Olivia S. Choe
                                             Olivia S. Choe
                                             Stephan J. Schlegelmilch

                                             Division of Enforcement
                                             Securities and Exchange Commission
                                             100 F Street, N.E.
                                             Washington, DC 20549
                                             (202) 551-4881 (Choe)
                                             (202) 551-4935 (Schlegelmilch)
                                             ChoeO@sec.gov
                                             SchlegelmilchS@sec.gov

                                             Attorneys for Plaintiff

                                             Of Counsel:

                                             Yuri B. Zelinsky
                                             Laura D’Allaird




                                              12
